                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 MATTHEW CHAPMAN,                                   )
                                                    )
                                Plaintiff,          )
                                                    )
                                                         No. 18 C 4269
                        v.                          )
                                                    )
                                                         Judge Tharp
 OFFICE OF MANAGEMENT AND                           )
 BUDGET,                                            )
                                                    )
                                Defendant.          )

                                       ANSWER TO COMPLAINT

       The United States, by its attorney, John R. Lausch, Jr., United States Attorney for the

Northern District of Illinois, for its answer to the complaint, states as follows:

                                                First Defense

       The court lacks jurisdiction over the subject matter of this complaint for any relief that

exceeds the relief authorized by statute under 5 U.S.C. § 552.

                                               Second Defense

       The information that defendant has withheld, or will withhold, in response to plaintiff’s

FOIA request may be exempted in whole or in part from public disclosure under 5 U.S.C. § 552(b).

                                                Third Defense

       Plaintiff is not entitled to attorneys’ fees or costs in this action.

                                               Fourth Defense

       Answering the specific allegations of the complaint, the defendant admits, denies, or

otherwise avers as follows:
                                               Introduction

       1.     Complaint: Plaintiff Matthew Chapman brings this action under the Freedom of
Information Act (“FOIA”), 5 U.S.C. § 552 et seq., seeking an injunction ordering Defendant Office
of Management and Budget (“OMB”) to produce records it is improperly withholding related to
Chapman’s July 11, 2017 FOIA Request and November 29, 2017 Narrowed FOIA Request.

               Response: Defendant admits that this action is seeking compliance with two FOIA

requests issued to defendant.

       2.      Complaint: Chapman’s original Request seeks metadata – the to, from, cc, bcc,
and date and time information – for all emails sent by @omb.eop.gov email addresses during January
2017.
               Response: Admit.

       3.     Complaint:        The Narrowed Request seeks metadata for January 19-24, 2017 and
January 30, 2017.

               Response: Admit.

         4.    Complaint:       The Requests do not seek the contents of email messages or subject
lines.
               Response: Admit.

                                      Jurisdiction and Venue

       5.      Complaint: This Court has jurisdiction under 5 U.S.C. § 552(a)(4)(B). This
Court also has jurisdiction under 28 U.S.C. § 1331.

               Response: Admit.

        6.      Complaint: Venue is proper in this district under 5 U.S.C. § 552(a)(4)(B).
Plaintiff resides in this district.

               Response: Admit.

                                              Parties

       7.      Complaint: Plaintiff Matthew Chapman is a software engineer and is the
Executive Director of the Illinois not-for-profit Free Our Info. He brings this suit in his personal
capacity and is a resident of Lake County.

               Response: Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations of paragraph 7; accordingly they are denied.


                                                 2
       8.      Complaint: Defendant Office of Management and Budget is an agency of the
United States within the meaning of 5 U.S.C. § 552(f)(1).

               Response: Admit.

                                       Statement of Facts

                               Initial FOIA Request and Denial

       9.      Complaint: On July 11, 2017, Plaintiff, through counsel, emailed a FOIA
request to Defendant. This request sought:

               …the following metadata for all emails sent or received in the month of January
               2017 by or from persons with email addresses ending @omb.eop.gov”:

                   1.   To address;
                   2.   From address;
                   3.   CC;
                   4.   BCC; and
                   5.   Date and Time.

 A copy of the request is attached to and incorporated in this Complaint as Exhibit 1.

               Response: Defendant admits that it received plaintiff’s FOIA request, dated July

11, 2017, and refers the court to the FOIA request for a complete and accurate statement of its

contents.

       10.     Complaint: The Request noted that it was non-commercial, in the public interest,
and part of broader work attempting to help the public understand the operations of government.
Exhibit 1.

               Response: Defendant admits that it received plaintiff’s FOIA request, dated July

11, 2017, and refers the court to the FOIA request for a complete and accurate statement of its

contents. Defendant denies the remaining allegations of paragraph 10.

       11.     Complaint: On July 13, 2013, Defendant confirmed receipt and assigned the
Request the processing number 2017-230, but did not respond to the request within twenty
business days as required by 5 U.S.C. § 552(a)(6)(A)(i).

               Response: Admit.




                                                3
       12.      Complaint: On November 13, 2017, Defendant finally issued a determination on
Chapman’s Request, denying it and stating that the Request was “overly broad.” A copy of the
Denial is attached to and incorporated in this Complaint as Exhibit 2.

               Response: Admit.

        13.    Complaint: By its own admission, Defendant did not conduct any search; it stated
that in order to comply with the request, “a voluminous number of emails would need to be
searched” and that searching and processing the required emails would “likely be very time-
consuming and overly burdensome.” Exhibit 2.

               Response: Defendant admits that it issued a determination on plaintiff’s FOIA

request on November 13, 2017, and refers the court to the determination for a complete and

accurate statement of its contents.

       14.    Complaint: Defendant’s November 13, 2017 Denial asserted that FOIA
Exemption 5, 5 U.S.C. § 552(b)(5), would likely apply to the requested information but identified
no other exemptions. Exhibit 2.

               Response: Defendant admits that it issued a determination on plaintiff’s FOIA

request on November 13, 2017, and refers the court to the determination for a complete and

accurate statement of its contents. Defendant denies that the letter was a denial of the request. The

letter invited plaintiff to narrow his requested search and stated that if plaintiff did not reply by

December 27th the case would be administratively closed at that time.

      15.      Complaint: Chapman’s Request did not seek the content of emails, but rather the
metadata of them and thus Exemption 5 does not apply.

               Response: Defendant admits that the FOIA request did not seek the content of the

emails that were requested. Defendant denies the remaining allegations of paragraph 15.

       16.     Complaint: Defendant’s November 13, 2017 Denial did not contain language
regarding Chapman’s right to appeal the adverse determination or to seek dispute resolution
services as required by 5 U.S.C. § 552(a)(6)(A)(i)(aa)-(bb). Exhibit 2.

               Response:       Defendant admits that it issued a determination on plaintiff’s FOIA

request on November 13, 2017, and refers the court to the determination for a complete and



                                                 4
accurate statement of its contents. Defendant denies that such language was required since the

letter was not a denial.

       17.    Complaint: Defendant’s November 13, 2017 Denial invited Chapman to
“narrow the request by providing more specificity, such as a subject matter….” Exhibit 2.

               Response: Defendant admits that it issued a determination on plaintiff’s FOIA

request on November 13, 2017, and refers the court to the determination for a complete and

accurate statement of its contents.

                      Narrowed Request, Non-Response; Appeal, Non-Response

        18.     Complaint: Upon Defendant’s invitation, on November 29, 2017 Chapman
narrowed his Request by reducing its scope from metadata for all of January 2017 to metadata for
seven days of that month, a 77% reduction in requested material. A copy of the Narrowed Request
is attached to and incorporated in this Complaint as Exhibit 3.

               Response: Defendant admits that it received a second FOIA request from plaintiff

and refers the court to the second FOIA request for a complete and accurate statement of its

contents.

       19.    Complaint: Defendant again did not respond to Chapman’s Request within
twenty business days as required by 5 U.S.C. § 552(a)(6)(A)(i).

               Response: Admit.

      20.   Complaint: As of the filing of this Complaint, more than six months after the
Narrowed Request was submitted, OMB has not responded to Chapman’s Narrowed Request.

               Response: Admit.

       21.     Complaint: On January 9, 2018, Chapman mailed an Appeal to OMB FOIA
Officer Dionne Hardy and OMB Director Mick Mulvaney, challenging both the initial denial of
his Request and the delay in rendering a determination on his Narrowed Request. A copy of the
Appeal is attached to and incorporated in this Complaint as Exhibit 4.

               Response: Admit.

        22.     Complaint: On February 26, 2018, Defendant emailed Chapman confirmation
of receipt of his Appeal, indicating that it was received on February 23, 2018.



                                               5
                Response: Admit.

       23.      Complaint: Defendant did not respond to this Appeal within the required twenty
business day time frame, this time in violation of 5 U.S.C. § 552(a)(6)(A)(ii), and has provided no
reason for the delay.

                Response: Admit.

       24.    Complaint: As of the filing of this lawsuit, almost four months after Defendant
received his Appeal, Chapman has not received a response from Defendant.

                Response: Admit.

                COUNT I – VIOLATION OF FOIA FOR FAILURES TO RESPOND

        25.     Complaint:     Plaintiff incorporates paragraphs 1-24 above as though fully set
forth herein.

                Response: Defendant reincorporates its denials and responses to paragraphs 1-24

as though fully set forth herein.

        26.     Complaint: Defendant has failed on three occasions to timely respond to
Plaintiff within the FOIA’s statutory deadlines, two of which are pending and ongoing violations.

                Response: Deny.

       27.     Complaint: The FOIA requires an agency to respond to a requester’s FOIA
request within twenty business days, or, in “unusual circumstances,” within thirty business days,
except by agreement of the parties. 5 U.S.C. §§ 552(a)(6)(A)-(B).

                Response: Admit.

       28.     Complaint: The FOIA requires an agency to respond to a requester’s FOIA
appeal within twenty business days, or, in “unusual circumstances,” within thirty business days. 5
U.S.C. §§ 552(a)(6)(A)-(B).

                Response: Admit.

        29.     Complaint: Defendant did not apply an “unusual circumstances” extension to
Plaintiff’s Request or Narrowed Request and did not apply an “unusual circumstances” extension
to Plaintiff’s FOIA Appeal.

                Response: Admit.

       30.    Complaint: Defendant also did not toll its FOIA Appeal time limit under 5
U.S.C. §§ 552(a)(6)(A)(ii)(I)-(II).

                                                6
                Response: Admit.

       31.     Complaint: The parties did not agree to any modification of FOIA’s statutory
deadlines on the initial Request, Narrowed Request, or FOIA Appeal.

                Response: Admit.

       32.       Complaint: Defendant violated FOIA by failing to respond with a determination
on Plaintiff’s July 11, 2017 initial Request within twenty business days, waiting until November
13, 2017 to deny the Request and invite Plaintiff to narrow.

                Response: Deny.

        33.     Complaint: Defendant violated FOIA by failing to respond with a determination
on Plaintiff’s November 29, 2017 Narrowed Request within twenty business days. Defendant has
not responded to this Narrowed Request and is currently in violation of the Act.

                Response: Deny.

        34.     Complaint: Defendant violated FOIA by failing to respond with a determination
on Plaintiff’s January 9, 2018 FOIA Appeal, received by Defendant February 26, 2018, within
twenty business days. Defendant has not responded to Plaintiff’s FOIA Appeal and is currently in
violation of the act.

                Response: Deny.

       35.    Complaint:        Plaintiff has exhausted his administrative remedies under 5 U.S.C.
§ 552(a)(6)(C)(i).

                Response: Admit.

                COUNT II – VIOLATION OF FOIA FOR IMPROPER WITHHOLDING

        36.     Complaint:      Plaintiff incorporates paragraphs 1-24 above as though fully set
forth herein.

                Response: Defendant reincorporates its denials and responses to paragraphs 1-24

as though fully set forth herein.

       37.    Complaint:        Plaintiff has exhausted his administrative remedies under 5 U.S.C.
§ 552(a)(6)(C)(i).

                Response: Admit.



                                                 7
       38.      Complaint: Plaintiff’s FOIA request is non-commercial in nature and the
disclosure of requested information is in the public interest under 5 U.S.C. § 552(a)(4)(A)(iii) and
a fee waiver is appropriate. Information about the operation of government is crucial to the
functioning of a healthy democracy, and Plaintiff’s Request seeks information that would
contribute significantly to public understanding of the operations and activities of government.

               Response: Defendant admits that it received plaintiff’s FOIA request and refers

the court to the FOIA request for a complete and accurate statement of its contents. Defendant

denies the remaining allegations of paragraph 38.

      39.     Complaint: Defendant has wrongly withheld records sought by Plaintiff’s
Requests, both on the initial Request seeking records for the entirety of January 2017 and on the
Narrowed Request seeking records for January 19-24 and January 30, 2017.

               Response: Deny.

       40.     Complaint: As to the Initial Request, Defendant has not conducted an adequate
search as required by the FOIA, relying instead on conclusory declarations of the likely burden
associated with a hypothetical search.

               Response: Deny.

        41.    Complaint: The exemption asserted by Defendant – 5 U.S.C. § 552(b)(5) –
would not apply to Plaintiff’s requested records because the requested records do not comprise the
contents of inter- or intra-agency emails, only their metadata. The Requests therefore cannot be
said to encompass records containing information of exemptible deliberative processes like those
found in memoranda or letters as contemplated by this exemption.

               Response: Deny. The FOIA requires agencies to disclose records that exist at the

time the search is conducted. The FOIA does not require creation of new records or aggregation

of information from separate existing records in response to FOIA requests.

        42.     Complaint: Moreover, by its own admission, Defendant has not conducted any
search for the information sought in Plaintiff’s Requests.

               Response: Deny.

       43.      Complaint: Withholding records without a search based on a conclusory
statement that a request is overly broad and an assertion that un-searched for, unreviewed materials
would likely be subject to a statutory exemption violates the FOIA.

               Response: Deny.


                                                 8
       WHEREFORE, defendant requests that this case be dismissed with costs and that the court

award such further relief as may be appropriate.

                                             Respectfully submitted,

                                             JOHN R. LAUSCH, Jr.
                                             United States Attorney

                                             By: s/ Jimmy Arce
                                                JIMMY ARCE
                                                Assistant United States Attorney
                                                219 South Dearborn Street
                                                Chicago, Illinois 60604
                                                (312) 353-8449
                                                jimmy.arce@usdoj.gov




                                                   9
